 ADELPHI UNIVERSITY639Adelphi UniversityandAdelphi University Chapter,American Association of University Professors, Pe-titioner.Case 29-RC-1640February 29, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Steven Fish. Followingthe hearing, and pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, the Regional Director for Region29, on July 23, 1971, transferred this case to the Boardfor decision. Thereafter, the Employer' filed with theBoard its brief previously filed with the Regional Direc-tor.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The parties stipulated that Adelphi University isa private, nonprofit university located at South Avenue,Garden City, Long Island, New York. During the pastyear the University derived gross revenues in excess of$1 million exclusive of contributions, which, because oflimitations by the grantor, are not available for use foroperating expenses. During the same period, the Uni-versity purchased materials valued in excess of $50,000directly, from sources located outside the State of NewYork. Based on the foregoing stipulated facts, we findthat the Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organizations involved2 claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.3'The Employer's request for oral argument, opposed by the Petitionerand Intervenor, is hereby denied, as the record and the Employer's briefadequately present the issues and the positions of the parties.2Upon motion made at the hearing, United Federation of College Teach-ers, Local 1460, American Federation of Teachers, AFL-CIO, was permit-ted to intervene on the basis of its showing of interest.'At the outset of the hearing, the Employer moved to dismiss the peti-tion on the grounds that the showings of interest submitted by both labororganizationswere fatally tainted by supervisory participation. Upon a col-lateral investigation of the matter by the Regional Director, we have been195 NLRB No. 1074. The Petitioner and Intervenor each seeks to repre-sent a unit of all full-time and regular part-time faculty,including professional librarians and research associ-ates. The Employer stipulated to the appropriateness ofthe foregoing unit4 but would also include therein thegraduate teaching and research assistants. The partiesfurther disagree on the supervisory status of certaindepartment and sequence chairmen, and various pro-gram directors and coordinators whom the Employerwould exclude and the Petitioner and Intervenor wouldinclude.Also in issue are the faculty members whoserve on the University's personnel and grievance com-mittees; the Petitioner and Intervenor would includethem in the unit, while the Employer takes no position,but notes that these committee members collectivelypossess and exercise supervisory authority. There is nobargaining history involving any of the foregoing em-ployees.BACKGROUNDAdelphi University is a private educational institu-tion chartered by the Board of Regents of the State ofNew York. It is composed of the college of arts andsciences, the graduate school of arts and sciences, andschools of business administration, nursing, and socialwork. The University employs 600 faculty membersand professional librarians of whom 338 are full-timeand 262 are part-time.'The University is governed by a board of trusteeswhich appoints the president. The vice president foracademic affairs, Dr. James B. Kelly, is directly respon-sible to the president and the board for the University'steaching and administrative personnel. Each of theadministratively advised, and are satisfied, that the Employer's contentioniswithout merit. For, we find,infra,that three of the four persons namedby the Employer as allegedly having solicited authorization cards are notsupervisors within the meaning of the Act. With respect to the fourth, weare administratively satisfied that he engaged in no such solicitation afterassuming the supervisory position.The parties stipulated the following unit as appropriate: All full- andregular part-time-faculty including professional librarians and research as-sociates.The parties further stipulated to exclude from the unit: All otheremployees,administrative personnel,deans, associate deans, assistantdeans, assistants to the deans,support personnel such as counselors andtechnicians, the director of continuing education, director and associatedirector of the computer center, the registrar, research administrator, direc-tor of admissions, director of intercollegiate athletics, director and assistantdirector of libraries, directors of the school of nursing, director of the chil-dren's theater, coaches except those who are engaged in full- or part-timefaculty functions, guest lecturers, field instructors in the school of socialwork who are paid by outsideagencies,guards, and supervisors within themeaning of the ActThe parties also stipulated that a regular part-time employee shall bedefined as one who is employed in the current semester and who has beenemployed at least one semester in each of the last 2 academic years exclusiveof summer sessions.:The full-time faculty is divided into four ranks according to academiccredentials: instructor, assistant professor, associate professor, and fullprofessor. The part-time faculty is similarly divided, albeit, into five ranks,starting with lecturer. The prefix "adjunct," or in the schools of nursing andsocial work the prefix "clinical," is used to denote part-time employment. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversity's schools is headed by a dean who is directlyresponsible to Dr. Kelly and who may have associateand/or assistant deans under him. In addition to theacademic schools there are six nonacademic divisionsheaded by directors, also under Dr. Kelly's direct juris-diction: admissions, the instructional media center, thecomputer center, the registrar, director of libraries, andthe research administrator's office.6Each of the schools, except the school of businessadministration, is divided along academic lines intodepartments or "sequences," as they are called in theschool of social work, which are headed by chairmen.In addition, there are various interdisciplinary and spe-cialty programs within the several schools each ofwhich is headed by a director or coordinator. The roleswhich these chairmen, directors, and coordinators per-form will be discussed more fully,infra.Two writtendocuments,adopted by the faculty andapproved by the board of trustees, shape the theory andpractice of the administration of the University'sprofessional personnel relations program. These are thefaculty constitution' and the personnel plan. The per-sonnel plan has as one of its'stated purposes "[tjo assurethat, in accordance with the provisions of this Plan, thefaculty shall have primary responsibility for all person-nel decisions concerning its members." In that connec-tion, the personnel plan provides,inter alia,for themethods of selecting department chairmen and estab-lishes the University's personnel committee and griev-ance committee. As more fully discussed below, thesecommittees act upon matters affecting faculty statusand grievances.DISPUTED CATEGORIES1.GRADUATE ASSISTANTSThere are 125 graduateassistants,consisting of 100teaching assistants and 25 research assistants, all of,whom are graduate students of the University workingtowards their master's or Ph.D. degrees. Approxi-mately two-thirds of the graduate teaching assistantswork in the science disciplines where, for the most part ,they teach laboratory courses and, to a lesser extent,recitationclasses.These classes are part of regularscience courses which are under the charge of regularfaculty members each of whom determines the contentof his course and the grades to be given to his students.The teachingassistantsgrade students in the lab orrecitation classes and submit their grades to the faculty'Except for the director of instructional media center, who will be fullydiscussed,infra,the parties stipulated to exclude the directors of thesenonacademic divisions See fn4, supra.9The constitution, among other things, creates the University Senate,whose membership consists of both students and faculty and which makes,and/or advises on, policy decisions in various enumerated areas affecting theUniversity's academic and administrative life.members, who may or may not consider them in deter-mining the students' final grades. In the nonsciencearea, the teachingassistantshave no regular classes, butsometimes substitute for absent faculty members andassist in preparing examinations and grading papers.The 25 research assistantsare allin the science field.They do no teaching and work directly with a facultymember on research projects.All graduate assistants are expected to devote 20hours per week to their assistantship duties, for whichthey are paid from $1,200 to $2,900 per academic year(depending on the degree toward which they are work-ing and the subject area in which they are involved)plus free tuition for their courses. The graduate assist-ants generally enroll in courses for up to 12 hours perweek.Based upon their academic qualifications, functions,and remuneration (which, with tuition, is sometimesgreater than that of regular part-time faculty mem-bers), the University contends that the graduateassist-antsenjoy a community of interest with the regularfaculty which warrants their inclusion in the unit. Wedisagree.The graduate assistants are graduate students work-ing toward their own advanced academic degrees, andtheir employment depends entirely on their continuedstatus as such. They do not have faculty rank, are notlisted in the University's catalogues as faculty mem-bers, have no vote at facultymeetings,are not eligiblefor promotion or tenure, are not covered by the Univer-sity personnel plan, have no standing before the Uni-versity's grievance committee, and, except for healthinsurance, do not participate in any of the fringe be-nefits available to faculty members. Graduate assistantsmay be elected by the students as their representativeson student-faculty committees. Unlike faculty mem-bers, graduate assistants are guided, instructed, as-sisted, and corrected in the performance of their assist-antship duties by the regular faculty members to whomthey are assigned.In view of the foregoing, we find that the graduateteaching and research assistants here involved, al-though performing some faculty-related functions, areprimarily students and do not share a sufficient com-munity of interest with the regular faculty to warranttheir inclusion in the unit. Accordingly, we shall ex-clude them.'8The University's attempt to liken the graduateassistantsherein to theresearchassociatewhom the Board included in the professional unit, in C.W. Post Center ofLong Island University.189 NLRB No 109,is unavailing.For, unlike the graduateassistants, the researchassociate in that case wasnot simultaneously a student but already had his doctoral degree and, underthe Center's statutes,was eligible for tenure. Similarly, we find the Univer-sity's reliance onFederal Electric Corporation,162 NLRB 512, 515, mis-placed. There, the Board rejected the petitioner's request for a unit limitedto academic teachers, finding that they shared a community of interest withvocational instructors, specialists, and counselors involved in the employer's ADELPHI UNIVERSITY641II.ALLEGED SUPERVISORSA. Department ChairmanThe college of arts and sciences is divided alongacademic lines into approximately 20 departmentswhich offer both undergraduate and graduate courses.9In the graduate school of arts and sciences, there is onlyone department, earth sciences, which for the most parthas only graduate students. Each of these departmentsis headed by a chairman having essentially similar du-ties and responsibilities.The selection of department chairmen in the collegeand graduate school is governed by the University'spersonnel plan which provides that chairman:... shall be appointed by the President after fullconsultation with the department and related de-partments and approval of the prospective chair-man by a secret ballot of those full-time facultywho have been full-time members of the depart-ment for at least one year. If a deadlock occursbetween the President and the Department, thePresident shall submit his choice for departmentchairman to the University Personnel Committeefor its recommendation. In cases where the dead-lock concerns an incumbent chairman, the recom-mendation of the University Personnel Committeeshall be final.Dr. Kelly testified that, in practice, the dean infor-mally canvasses the department's faculty to determinewho would be most acceptable to them as chairman.Based on this information, and Dr. Kelly's recommen-dation, the president nominates the person having thegreatest peer support and the department then votes onthe nomination in the manner prescribed by the Uni-vocational training school program by reason of the similarity of their skills,training, salaries, fringe benefits, working conditions, and the high degree ofcoordination and integration in the use of their training and skills in for-mulating and implementing the employer's educational program In theinstant case, we have found that the graduate assistants are primarily stu-dents and they therefore do not share a similar community of interest withthe faculty members and professional librarians.On the other hand, some similarity does exist between the graduateassistants here and the technical laboratory assistants whom the Boardexcluded from a professional teaching unit inLong Island University(Brooklyn Center),189 NLRB No. 110. Thus, like the graduateassistants,the technical assistants in that case held bachelor's degrees, with master'sdegrees in progress,and worked in the science laboratories assisting regularfaculty members in preparing demonstrations and experiments in connec-tion with the faculty's regular science course They also assisted the regularfaculty in maintaining laboratory equipment'The center for foreign languages consists of separate departments ofFrench, German, and Spanish, each of which is headed by a chairman, aswell as smaller "programs" in Italian, Russian, and Latin, each of which isheaded by a "director." In the Russian and Latin programs, the directors arethe sole faculty members and Dr Kelly testified that the Latin program willbe discontinued upon the retirement of its director this year The Italianprogram has two full-time faculty members, including the director Dr. Kellyfurther testified that the director of the Italian program has the same au-thority as department chairmen with respect to the hiring of part-timefaculty. There is no evidence, however, that the directors of the Russian andLatin programs have similar authority The foreign language center itself isheaded by a "coordinator" whose status is discussed,infraversity's personnel plan. Department chairmen servefor 3-year terms but are eligible for reappointment in-definitely.The president may remove a chairmanbefore his term expires only with the concurrence of amajority of the department's faculty. As full-time mem-bers of the faculty, department chairmen work underthe same 9-month teaching contracts as do otherfacultymembers, but are relieved of one-half of thenormal 12-hour teaching load. They do not, however,receive additional compensation for their extra respon-sibilities.The chairmen perform many. functions in the ad-ministration of their departments, most notably in therecruiting, screening, and recommending of applicantsfor appointment and reappointment to full- and part-time faculty positions; negotiating new faculty mem-bers' salaries, albeit within the established limitations;preparing their annual departmental budgets; deter-mining the courses to be offered and making facultyassignments within the department; and generally in-suring high levels of instruction.Most, but not all, ofthese functions are performed in consultation with, andupon agreement of, the department's entire faculty.The procedure for faculty hiring depends on whetherthe vacancy is for a full- or part-time position. TheUniversity's personnel plan provides for broad facultyparticipation in all personnel action affecting full-timefaculty.With respect to the appointment of part-timefaculty, however, the chairman has authority to actvirtually on his own, subject only to his dean's and Dr.Kelly's approval. Thus, when a part-time vacancy ex-ists,he compiles a list of prospective candidates fromamong previous applicants, conversations with col-leagues, and advertisements in professional journals.The chairman then contacts and interviews the candi-dates and makes his recommendation for appointmentto the dean and to Dr, Kelly. Theserecommendationsare generally accepted. Rates of pay for part-timefaculty are established by the University on the basis ofteaching experience and faculty rank, but the chairmanmay recommend (to his dean and Dr. Kelly) a higherrate if he thinks that the individual has special qualifi-cations.The chairman also makes the initial determination asto whether a part-time faculty member will be reap-pointed and, if so, whether for 1 or 2 years. He alsorecommends the granting of merit raises to members ofhis department and the dean generally accepts suchrecommendations.The chairman is responsible for preparing the de-partment's annual budget and submitting it to the dean.In this connection, he generally consults with thefaculty, considering and evaluating their needs and re-quests in light of the anticipated available funds. Thechairman is also responsible for making all course as-signments within his department. In so doing, however, 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe is guided by the faculty members'preferences andareas of special expertise.However,where more thanone professor is capable of teaching the same course,the chairman's assignment controls.If a faculty mem-ber is aggrieved by the chairman's action,he has accessto the University's grievance committee discussedin-fra.Since the record shows that chairmen have the au-thority effectively to recommend the hire and reap-pointment(or nonreappointment)of all part-timefaculty members,and to allocate merit increases, with-out the approval of the department's faculty, we findthat they are supervisors within the meaning of Section2(11) of the Act.10 Accordingly,we shall exclude fromthe unit all department chairmen,as well as the direc-tor of the Italian language program.B. School of Social WorkSequence Chairmen and Program DirectorsThe school of social work, consisting of 31, full- and22 part-time faculty members, is headed by Dean VirgilVigilante who also has an associate dean (for academicaffairs) and an assistant dean under him. The school isdivided along subject matter lines into seven sequenceswhich, like departments in the college of arts andsciences, are headed by chairmen. In addition, there arefour interdisciplinary programs (i.e., field work, under-graduate studies, admissions, and the social work ser-vices clinic) headed by directors. And, finally, there isthe North Queens training center which is headed bya coordinator. The chairmen and directors (as well asthe coordinator who will be separately discussed,infra)are appointed for indefinite terms by Dean Vigi-lante after full consultation with the appropriate se-quence faculty members involved."Sequence chairmen work under the same 9-monthteaching contracts as other faculty members in theschool of social work, but they are relieved of about 20percent of the normal teaching load and receive ap-proximately 10 percent more in pay because of theiradded responsibilities.The program directors, al-though also full-time faculty members, work under I1-month administrative-type contracts;" like sequencechairmen they are relieved of a significant portion of'°C W. Post Center of Long Island University,189 NLRB No. 109.Inasmuch as this authority alone is sufficient to constitute chairmen super-visors, we need not consider or decide whether, absent this authority, theywould be within the statutory definition." Although the selection of sequence chairmen is not covered by theUniversity's personnel plan, Dean Vigilante's appointments are made pursu-ant to the sequence faculty's recommendation. With respect to selectingdirectors, however, the dean has explicit authority to reject the faculty'srecommendation and to require that they make recommendations accepta-ble to him. The dean also has authority to terminate a directorquadirector.12The professional librarians within the unit also have 11-month con-tracts.their normal teaching load but, in addition, receivefrom 15 to 20 percent higher salaries than the rest' ofthe school's faculty.Sequence chairmen have essentially the same generalresponsibilitiesfor,and perform similar functionwithin, their respective sequences as the departmentchairmen in the college of arts and sciences. Thus, theyare responsible for the overall quality of teachingwithin their sequences and may assist new facultymembers in their classroom performance. Chairmenschedule all courses within their respective sequencesand assign professors to teach them. With respect topersonnel matters, they share certain responsibilitieswith the directors, as more fully discussed below.The directors have responsibilities which cut acrosssubject matter boundaries. Thus, the director'of fieldwork is in overall charge of the school's clinical pro-gram, in which there are 28 full-time faculty membersof whom 8 have full-time field assignments. The pro-gram places students in outside social work agenciesunder the supervision of "field work instructors.""This director, in consultation with a student-facultycommittee, the dean, and officials of the agencies in-volved, selects the social work agencies which are will-ing and able to provide field instruction for the Univer-sity's students.He then assigns both students andfaculty advisors to such agencies and, when asked, as-sists these faculty advisors in their jobs. In makingthese assignments, the director always tries to matchthe faculty members' special competence with the stu-dents' fields of interest. The director develops seminarsat the University for the outside field work instructorsand has authority to select and terminate them as in-structors in the program. He also hires, directs, and hasauthority effectively to recommend the termination ofa full-time secretary.The record is not entirely clear as to the exact func-tion performed by the director of the undergraduateprogram of this school.14 There are four full-time, andtwo to four part-time, faculty members in that pro-gram, in addition to the director, but the record fails todisclose their precise roles. The record does establish,however, that the director has authority effectively torecommend the hire of one or two secretaries, as wellas the selection of two graduate teaching assistants, andshares some authority with sequence chairmen forfaculty personnel actions, as discussed more fully be-low.13There are approximately 50 "field work instructors" who are em-ployees of, and paid by, the outside social work agencies. The parties stipu-lated to exclude them from the unit (see fn.4, supra)since they are notemployees of the Employer.14Unlike other directors and chairmen in the school of social work, whoare listed in the University's bulletin only under the heading of "Faculty,"the director of the undergraduate program is listed under both "Officers ofAdministration" and "Faculty " ADELPHI UNIVERSITY643The director of admissions is responsible for screen-ing all under-graduate and graduate students applyingfor admission to the school of social work. He assignsthe job of screening applications and interviewing pro-spective students to the 20 faculty members who areinvolved in the, admissions program. In so doing, thedirector determines which faculty members are bestsuited to interview which students, and may reassignparticular applicants from one faculty member toanother. The director also has authority to recruit, toselect, and effectively to recommend the hire of a full-time secretary.The director of the social work services clinic man-ages a clinic which provides assorted counseling ser-vices to University-related individuals and their fami-lies,as well as to the surrounding community. Thedirector is classified as a full-time faculty member, butworks full time at the clinic and is the only full-timeemployee there. In addition, there are seven full-timefaculty members who spend from 10 to 50 percent oftheir time at the clinic. The director assigns "cases" tothese faculty members on the basis of their specialcompetence and availability and may terminate suchassignments, albeit only after consulting with thefacultymember and with persons in related clinicalservice facilities." The director has authority effectivelyto recommend the hiring and termination of the clinic'sfull-time secretary.With respect to personnel matters, the sequencechairmen and the directors (excepting the director ofadmissions) are jointly responsible for recruiting andinitially screening applicants for faculty positions andfor having prospective, appointees interviewed by otherfaculty members. Where a vacancy exists for a full-timefaculty position, both the sequence faculty membersand the chairman make recommendations to the dean,who presents these to the school of social work person-nel committee or to the University's personnel commit-tee, depending on the rank of the vacancy. Dean Vigi-lante testified that no faculty member will be hired ifthe sequence chairman or the director of the programwithin which the vacancy exists opposes the appoint-ment. He also testified that, with the exception of thedirector of admissions, the directors and chairmen haveauthority to negotiate and, within budgetary limita-tions, to fix the salaries of new faculty appointees. Theymay also request the dean's permission to exceed thesalary limitation if they consider the candidate particu-larly outstanding.19The social work services clinic is one of four clinics, each of which isunder the jurisdiction of a school or the University. The other three clinicsprovide psychological, reading, and hearing and speech servicesMany ofthe social work service clinic's "cases" are referred to it by the other threeclinics.The sequence chairmen and the director of field workhave authority to recruit, interview, and effectivelyrecommend the hire of all part-time faculty members,subject only to the dean's approval. Although theymight discuss such proposed appointments with otherfaculty members in the sequence involved, or ask themto participate in interviewing candidates for part-timepositions, the chairmen and director of field work arenot required to do so and have authority to act withoutthe faculty's consensus in such matters. Dean Vigilantetestified that the chairmen and directors (except thedirector of admissions) have authority to hire and ter-minate the various guest lecturers who are invited tothe school of social work. Although such hiring is al-ways done in consultation with the dean or associatedean of the school, Vigilante testified that he has neverreversed the actions of chairmen and directors withrespect to guest lecturers. Sequence chairmen makeannual evaluations of new faculty members (i.e., thosewith 1- to 3-year contracts) for purposes of recom-mending whether to renew their contracts. Chairmenand directors also have authority to adjust certainfaculty grievances. 16'As the record establishes that sequence chairmenand the directors of the field work program, under-graduate program, and social work services` clinic in theschool of social work have authority effectively torecommend the hiring of part-time faculty membersand guest lecturers and to adjust faculty grievances, wefind that they are supervisors within the meaning ofSection 2(11) of the Act.'7The director of admissions, on the other hand, doesnot have such authority. His authority to assign andreassign work to the 20 faculty members involved in theadmissions program is not, in our view', of a supervisorynature. Although the director of admissions does haveauthority to recruit, select, and effectively recommendthe hire of a full-time secretary, we find this insufficientto constitute him a supervisor within the meaning ofthe Act.It is well settled that the mere fact that professionalemployees have secretaries does not alone necessarilyconstitute them supervisors." Thus, inFordham Uni-versity, supra,we held that department chairmen, al-though playing a role in selecting their secretaries andexercising some direction over them, were not super-visors since they lacked authority directly to hire andfire the secretaries. The Board, however, has not previ-11These grievances generally involve such faculty complaints as exces-sive workloads, assignmentsto teach undesirable or new courses, and earlymorning classesand requests to attend conferences11As with department chairmen (fn. 10,supra),we find it unnecessaryto decide whether, absent their authority with respect to part-time facultyappointments, sequence chairmen and program directors would qualify asstatutory supervisors.11Fordham University,193 NLRB No 23, citingAirLineFilotsAssocia-t,on,International;97 NLRB 929, 931 644DECISIONSOF NATIONALLABOR RELATIONS BOARDously considered the limited question presented here:whether a professional employee is rendered a super-visor within the meaning of the Actsolelybecause hehas authority to hire and fire, as well as to direct, asecretary.The issue of supervisory status usually arises whereauthority is regularly exercised on the employer's be-half, over employees sought by the union,such as fore-men in a production and maintenance unit.To includein such a unit persons who exercise statutory super-visory authority would clearly create the conflict ofinterest which Congress intended to avoid.This doesnot mean,however,that a similar conflict of interest isnecessarily created whenever persons occasionally ex-ercise some authority over other employees of the em-ployer.We have held,for example,that employees inan employer's personnel department who interview andactually hire,on behalf of the employer, applicants fornonskilled or semiskilled jobs are not supervisorswithin the meaning ofthe Act.19On the other hand,where professionals regularly(more than 50 percent oftheir time)supervised nonunit employees,they werenevertheless excluded from a unit of professional em-ployees,20 since under such circumstances the principalinterests of the excluded professionals were so alliedwith management as to establish a differentiation be-tween them and other employees in the unit.The underlying rationale of this body of precedent isthat an employee whose principal duties are of the samecharacter,as that of other bargaining unit employeesshould not be isolated from them solely because of asporadic exercise of supervisory authority over nonunitpersonnel.No danger of conflict of interest within theunit is presented,nor does the infrequent exercise ofsupervisory authority so ally such an employee withmanagement as to create a more generalized conflict ofinterest of the type envisioned by Congress in adoptingSection 2(11) of the Act. Moreover, we have made clearthat such an employee is considered to be in the unitonly to the extent that his interests as a nonsupervisoryemployee are involved. Thus, inWestinghouse, supra,we noted that,if, a bargaining representative were se-lected,itwould not represent such employees with re-spect to their supervisory duties.For these reasons,we find that the director of admis-sions is not a supervisor within the meaning and intentof Section 2(11) and we shall include him in the unit.The North Queens training center in the school ofsocial work is an experimental field work unit,consist-ing of five independent hospitals and social work agen-cies combined under one umbrella to enable students toobtain a more diversified clinical experience. It isheaded by a coordinator who is appointed by DeanVigilante.Eight full-time faculty members are assignedto the center on a part-time basis to work with thestudents.In addition,there are 20 to 30 field workinstructors who, as previously noted,21are employeesof, and paid by, the participating social work agencies.The coordinator of the center, together with the direc-tor of field work, approves the selection of field workinstructors,assigns them to supervise students' work,and may terminate them as instructors in the center'sprogram. The coordinator teaches only part,time at theUniversity and his salary, is paid in part by,the Univer-sity and in part by the cooperating hospitals and agen-cies which comprise the center.In addition to supervis-ing the field instructors,the coordinator also providesguidance,as needed,to the full-time faculty memberswho are assigned on a part-time basis to the center.Since the coordinator supervises only persons who arenot employees of the University, we, find that he is nota supervisor within the meaning of the Act.And,, al-though he also assists the faculty members in theirwork at the center,this does not appear to be responsi-ble direction of such faculty members and hence doesnot constitute him a supervisor. Accordingly, we shallinclude in the unit the coordinator of the North Queenstraining center.C. Other Directors and Coordinators Within theUniversity1.The director of the instructional media center,Mrs.Marian Fuller, is a part-time instructor in thecollege of arts and sciences,with the rank-of 'lecturer,who usually teaches one course per semester. She is alsothe only faculty member attached on a full-time basisto the center and is directly responsible'to Dr. Kelly,the vice president for academic affairs. The center pro-vides audio' and visual equipment for use throughoutthe University and the director consults with, and in-structs,facultymembers in the use and operation ofthis equipment.In conjunction with Dr. Kelly, thedirector prepares the center's annual budget. Withinthe budgetary limitations, the director has authority tohire,direct, discipline,and fire the center's part-timeemployees,who are students of the University.She alsohas authority effectively to recommend the hiring,firing,and salary increases of the center's part-timesecretary.In her role as lecturer, Mrs. Fuller worksunder the standard 9 -month teaching contract, but shealso has an 11-month administrative-type contract forher duties as director of the center.Although a part-time instructor, it appears that Mrs.Fuller devotes by far the greater portion of her time toproviding and servicing audio-visual equipment for usethroughout the University. In addition, she is one of sixNorthrop Aircraft, Inc.,106 NLRB 23, 25-26 (employee Faranda)WestinghouseElectricCorporation,163 NLRB 723, 726-727.11See fn 13,supra. ADELPHI UNIVERSITYnonacademic directors who work directly under thevice president for academic affairs. As previously stated(at fn.6, supra),the parties stipulated to exclude theother five such directors who, apparently, do not teachany classes. In these circumstances, and on the recordas a whole, we find that the director of the instructionalmedia center shares a greater community of interestwith the University's administrative personnel whowere excluded by stipulation than with its teachingstaff. Accordingly, we shall exclude her from the unit.2.The director of the motion picture studies pro-gram, Mr. Paul Pitcoff, is a full-time instructor in thecollege of arts and sciences who teaches a course in filmmaking. Although not 'part of any particular depart-ment, the course involves, working with students inproducing, editing, and generally putting togetherfilms. As the only faculty member in the program, Mr.Pitcoff rents or purchases the necessary equipment andhas the films commercially processed. Until this year,the program has been on a semester-to-semester basiswithout a regular budget of its own. Next year, how-ever, the program will become a regular part of theUniversity's curriculum and, to that end, an annualbudget has been prepared by Mr. Pitcoff and Dr. Kelly.This budget includes not only the director's salary, butalso asum of money to,pay salaries of part-time em-ployees (who are students of the University)' and thecost of film and equipment. At the time of the hearing,however,Mr. Pitcoff had no employees under him,although future employment of students22 is contem-plated.The Board has not previously considered whether, ina university setting, professional employees are ren-dered supervisors if they have authority to hire and fire,as well as to direct, students as part-time employees. Inother settings, however, we have held that professionalemployees who, although supervising non-professionalemployees part of their time, had devoted 50 percent ormore of their working time, to their professional, non-supervisory, duties during the 12 months preceding ourDecision were properly included in a professional unitand were eligible to vote in an election therein.23 Therecord herein does not establish the type of work whichthe student employees will perform, the regularity ofsuch employment, or the proportion of time, duringone academicyear, which the director will devote tosupervising them. It is clear that he ' will continue toperform professional duties, and no showing has beenmade that over 50 percent of his time will be requiredby his supervisory duties. Under the circumstances, weshall include the director of motion picture studies inthe unit at this time. As inWestinghouse, supra,if a22Students who are now employed by the University work part time andare paid at an established hourly rateWestinghouse Electric Corporation,163 NLRB 723, 727645bargaining representative is selected it may not repre-sentMr. Pitcoff with respect to his supervisory duties.We believe our rationale also makes clear that whetheror not he may properly continue to be included in theunit in the future will depend upon the amount of timehe regularly spends in the, performance of supervisoryduties.3. The coordinator of the center of foreignlanguagesis a full-time member of the faculty in the college of artsand sciences whose teaching load is slightly reduced tocompensate for his extra responsibilities.24 As previ-ously stated (see fn.9, supra),the center is composed,of the French, German, and Spanish departments, andthe Italian, Russian, and Latin programs. The coor-dinator is selected by the dean of the college of arts andsciences on the recommendation of the constituent lan-guage department chairmen. Dr. Kelly testified that,unlike department chairmen who are really administra-tors of their departments, the coordinator " . . . actslike ... a referee among the various foreign languagedepartments to ... see that all the requirements arereasonably the same.... " In performing his role, thecoordinator necessarily consults with the chairmen ofthe language departments which constitute the center.Unlike these chairmen, the coordinator as such hasnothing to do with personnel action affecting thefaculty members within the language departments, un-less his recommendation is specifically sought. In thesecircumstances, we find that the coordinator of the for-eign language center is not a supervisor within themeaning of the Act, by reason of such functions, and,therefore, we shall include him in the unit.254. The director of the accounting program, AssociateProfessor Neale Kurlander, is a full-time faculty mem-ber in the school of business administration, but carriesonly half the normal teaching load.26 Unlike the collegeof arts and sciences,,the school of business administra-tion is not divided into departments but consists of 22full-time (and 23 part-time) faculty members, including5 who teach in and comprise the accounting program.The school is headed by a dean who has two associatedeans under him and who, together with the schoolpersonnelcommitteeor the University'spersonnelcommittee (depending on the faculty rank involved),makes all decisions affecting the school's teaching staff.And, although Mr. Kurlander's advice might be sought26The present coordinator, Assistant Professor Romano Giachetti, is alsodirector of the Italian language program. In', the latter capacity, accordingto Dr Kelly, Professor Giachetti has the same authority as departmentchairmen(see fn9, supra)." This does not detract from our earlier finding that the incumbentcoordinator is a supervisor by virtue of his authority as director of the Italianlanguage program2'The director of the accounting program was appointed by the dean ofthe school of business administration before Dr. Kelly came to the Univer-sity.Dr Kelly testified, however, that the dean "probably" consulted, atleast informally, with the accounting faculty before making the appoint-ment 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to personnel actions affecting the account-ing program,all decisions are made by the dean and thepersonnel committees.Mr. Kurlander's recommenda-tions with respect to course assignments among theaccounting faculty is generally approved by the dean.These assignments,however,are largely governed bythe faculty members'academic specialties and, there-fore,are fairly routine.The director's principal role is placing students inapprenticeship training programs with private account-ing firms and making sure that students meet the-re-quirements for and pass the CPA examinations.This isnot a supervisory function-And, as the record as awhole fails to establish that Kurlander has or exercisessupervisory responsibilities within the meaning of theAct, we shall include him in the unit.5. Thedirector of the Black studies program,WarrenSmith,is a part-time instructor(with rank of lecturer)in the college of arts and sciences who works under an11-month administrative contract.He was appointedby Dr.Kelly on recommendation of the dean followingfull consultation with, and the consensus of, the Uni-versity'sBlack academic community(including stu-dents), as well as certain faculty members in other de-partments with which the program is most closelyallied.The program is an interdisciplinary one whichincludes a major in Black studies but which has nofull-time faculty.The three or four part-time facultymembers who teach Afro-American studies,and theguest lecturers,are largely recruited and hired by thedirector,albeit with the participation and consensus ofthe University'sBlack academic community. The di-rector also negotiates and fixes(within established lim-its) salaries of new faculty appointees and he may sug-gest payment of a higher rate where he considers acandidate particularly well qualified.The director, inconsultationwith the University's Black academiccommunity,is responsible for formulating the Blackstudies courses to be taught.Although the director'sdecisions regarding coursecontent and staff are generally grounded on a broadconsensus,it is clear that the director is responsible forinitiating actions and plays a predominant role insecuring and implementing any approved plan. In ouropinion,the director's overall responsibility for theBlack studies program, its contents, and its staff, andparticularly the recruiting and hiring of part-timefaculty members and lecturers,is like that of a depart-ment chairman and constitutes him a supervisor withinthe meaning of the Act.Accordingly,we shall excludehim from the-unit.6.The director of the graduate sociology program isan appointive position accompanied by a 25-percentreduction in teaching load. Its present occupant,Professor William Spinrad,testified that as director hescreens and decides upon all applications for admissionto the program.He also assists the graduate students infinding suitable faculty members to supervise them- inwriting their masters'theses.Until this year,the direc-tor has been responsible for screening and selecting thethree graduate assistants allocated to the program. Hisrecommendations in this regard have always been ac-cepted by the chairman of the sociology departmentand the dean of the graduate school who,with Profes-sor Spinrad,had to sign the appointing papers. Thisprocedure,however,has been changed and the applica-tions for next year's graduate assistantships were sub-mitted to,and voted on, by the entire sociology depart-ment faculty.As "leader"of the graduate program, Dr.Spinrad seeks faculty agreement in planning and sched-uling the program's courses.With respect to hiring ofpart-time faculty members and guest lecturers,Profes-sor Spinrad has no greater role than other faculty mem-bers in the sociology department.As the evidence thusfails to disclose that Professor Spinrad possesses orexercises supervisory authority,we shall include him inthe unit.7. The directors of the institute for advanced psycho-logical studies,the institute of marine science, and thepostdoctoral program in psychotherapy are appointedand report to the dean of the graduate school of artsand sciences.27There are 10 full-time(and 23 part-time)faculty members in the institute for advanced psycho-logical studies,including the codirectors of the post-doctoral program in psychotherapy,which has no full-time faculty members attached to it.The full-timefaculty members in the institute for advanced psycho-logical studies are at times required to teach in thepostdoctoral program.Similarly,the institute of ma-rine science appears not to have a separate faculty as-signed to it and its director,Professor Brenowitz, islisted in the University's bulletin as a professor in bi-ology.Although Dr. Kelly testified that his descriptionof the functions of department chairmen appliesequally to the foregoing directors in the graduateschool,specific evidence of the directors'functions andresponsibilities,particularly with respect to personnelmatters,is extremely limited.Thus,Dr. Kelly testifiedthat the codirectors of the postdoctoral program "par-ticipate"in the hiring,of full-and part-time facultymembers,but admitted to no direct knowledge as to theextent and scope of such participation."2'Professor Gordon Derner is director of the institute for advancedpsychological studies as well as codirector of the postdoctoral program inpsychotherapy.28Although the University's brief asserts no position with respect to thestatus of the graduate school directors, it took the position at the hearingthat they were akin to the department chairmen in the college of arts andsciences.And, as the Petitioner and the Intervenor took the opposite posi-tion at the hearing, the issue of the directors'status is before us for consider-ation. ADELPHI UNIVERSITY647From the evidence presented in the record we areunable to determine whether the aforementioned direc-tors are supervisors within themeaningof the Act.Accordingly, we shall permit them to vote in the elec-tion subject to challenge.IIIUNIVERSITY'S PERSONNEL AND GRIEVANCECOMMITTEESCreated by the University's personnel plan, the per-sonnel committee is composedof 11 full-time facultymembers(department chairmen are eligible)who areelected at large by the University's several schools for3-year staggered terms. Members of this committee areineligible for reelection and may not serve concurrentlyon any other university committee or council. Thefunction of the committee is to pass on all matters oftenure,hiring at or promotions to associate or fullprofessor,grantingsabbatical or honorary leaves-of-absence,and suspending or terminating full-timefacultymembers during the term of their contracts.Guided by the University's personnel plan and its ownbylaws, the committee meets weekly and acts as fol-lows:In determining whether or not to grant tenure, thecommittee receives a list of faculty members who, bylength of service, are eligible for tenure.It assigns oneof its members to evaluate the candidate according tostandards set out in its bylaws. The evaluator reviewsthe candidate's curriculum vitae and his publications,if any; he interviews the members of the candidate'sdepartment,including its chairman,plus a representa-tive number of the candidate's students, and possibly,members of the administration and persons outside theUniversity. The evaluator presents a written summaryof these interviews, together with his own recommen-dation, to the committee which, after discussing thematter,takes a secret ballot vote on whether to grantor deny tenure. The committee's vote, together with asummary of its evaluation, is transmitted to the boardof trustees for final action. According to its currentchairman,Dr. Margaret Wittmann,all of the commit-tee's approximately 10 recommendations with respectto tenure in the past 2 years have been accepted.In passing on promotions from assistant to associate,and from associate to full professor,the committee actson recommendations made to it by the departmentchairman or the department or school personnel com-mittee involved. The committee evaluates the candi-date and proceeds in the same manner as with respectto tenure, but judges the individual's qualificationsagainst different standards prescribed in its bylaws. Dr.Wittmann testified that, during the 2 years of her ex-perience on the committee, the board of trustees hasaccepted all of the committee's approximately 40recommendations concerning promotions.In this re-gard, the committee has agreed with the departmentchairman's or the dean's recommendations in about 36of the approximately 40 promotion cases considered.With respect to the hire of new faculty members atthe associate or full professor level, the departmentchairman, or the dean of the professional school in-volved, physically presents the candidate to the com-mittee and remains present during the committee's in-terview. The candidate then leaves, and the chairman'sor dean's views are solicited. Thereafter, the committeefurther discusses the candidate and the chairman's ordean's comments and takes a secret ballot vote onwhether or not to recommend the candidate to the vicepresident for academic affairs and the board of trustees.The committee has accepted the department chair-man'sor dean's recommendations in all of the approxi-mately eight cases considered during the past 2 years.A person will not be hiredas an associateor full profes-sor without the committee's affirmative recommenda-tion.As to sabbatical and other leaves-of-absence, thefaculty member presents his reasons for wanting leaveto the committee which, after reviewing the merits ofthe request, votes its decision and makes it recommen-dation to the vice president for academic affairs. Suchleaves-of-absence will not be recommended by the com-mittee unless they are also approved by the chairmanof the department or the dean of the professional schoolof which the applicant is a member.The grievance committee, also created by the Uni-versity'spersonnel plan, consists of three tenuredfacultymembers who are elected at large for 2-yearstaggered terms. They may seek reelection. Depart-ment chairmen and members of the personnel commit-tee are ineligible to serve. It is the function of thiscommittee to hear and recommend the adjustment ofallfaculty grievances, excepting dismissal proceed-ings.2'Both full- and part-time faculty members maypresent grievances, which are submitted in writing andwhich, according to Dr. Kelly, might arise from failureto achieve tenure or promotion or from alleged dis-crimination by the administration. The committee ini-tiallydetermines whether the facts merit a detailedinvestigation and whether a settlement is possible. Ifinformal settlement of the grievance is not possible, thecommittee reports its investigative findings and recom-mendation to the grievant and, according to the bylaws,"to whatever administrative officer or faculty body itchooses." If the grievant or the grievance committeedoes not concur in the disposition of the grievance bythe administrative officer or faculty body, either or bothmay appeal to the board of trustees, which makes afinal determination. Dr. Kelly testified that in the 3" The parties stipulated that the committee has authority to adjust griev-ances 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears of its existence,the committee has considered nomore than six grievances and its recommendationshave been accepted in all cases either by the grievanthimself or by the board of trustees. The committee doesnot hold regularly scheduled meetings,but convenesintermittently as grievances are filed.The members ofthe grievance and personnel committees are not com-pensated for their service nor do they receive a reduc-tion in their teaching load.As stated at the outset of this Decision, the Employertakes no position with respect to the inclusion or exclu-sion of the personnel and grievance committees' mem-bers, but asks that the Board determine their status inlight of the uncontroverted facts. The Petitioner andIntervenor, on the other hand, contend that these com-mittees'members should be included in the unit as theyneither possess nor exercise supervisory authority asindividuals.It is clear from the record that the personnel commit-tee has considerable and effective authority with re-spect to a wide range of actions affecting the status ofthe University's professional personnel.We have heldin C.W. Post Center30that such authority exercised bythe faculty as a group on the basis of collective discus-sion and consensus was not sufficient to render theindividual members of such group supervisors withinthe meaning of the Act. Although the group havingsome supervisory authority in thePostcase consistedof the entire faculty, whereas here it consists of 14persons elected from and by the faculty, the underlyingprinciple is the same. The difficulty both here and inPostmay have potentially deep roots, stemming fromthe fact that the concept of collegiality, wherein powerand authority is vested in a body composed of all ofone's peers or colleagues, does not square with thetraditional authority structures with which this Actwas designed to cope in the typical organizations of thecommercial world. The statutory concept of "super-visor"grows out of the fact that in those organizationsauthority is normally delegated from the top of theorganizational pyramid in bits and pieces to individualmanagers and supervisors who in turn direct the workof the larger number of employees at the base of thepyramid.Because authority vested in one's peers,acting as agroup, simply would not conform to the pattern forwhich the supervisory exclusion of our Act was de-signed, a genuine system of collegiality would tend toconfound us. Indeed the more basic concepts of theorganization and representation of employees in onegroup to deal with a"management"or authoritariangroup would be equally hard to square with a truesystem of collegiality. Nevertheless, both here and in" ° 189 NLRB No 109Post,the collegial principle is recognized and givensomeeffect.In this case, as inPost,the ultimate authority doesnotrest with the peer group but rather with the boardof trustees. Thus, although the facts indicate that muchrespect is paid by the trustees to the recommendationsof the collegial body, it is equally clear that the trusteesreserve the ultimate authority for themselves. It is alsoclear that the board of trustees, even if it had suchpower, has not attempted to convert the committeesinto managerialor supervisoryentities.They are notadvised to advocate management's interests in makingtheir decisions, nor are they advised that they aremanagement's representatives in making them.Rather,the board of trustees (the top of the pyramid) has seenfit to seek, in a formalized manner, theadviceof thefaculty (the base of the pyramid), and the faculty, byagreementwith thetrustees,has seen fit to channel itscollective advice through these elected committees.It is therefore apparent that these faculty bodies-the more inclusive one inPostand the smaller, repre-sentational one here-are not quite either fish or fowl.On the one hand they do not quite fit the mold of truecollegiality. But on the other, surely they do not fit thetraditional role of "supervisor" as that term is thoughtof in the commercial world or as it has been interpretedunder our Act.'t We are not disposed to disenfranchisefaculty members merely because they have some meas-ure of quasi-collegial authority either as an entirefaculty oras representativeselected by the faculty. Wetherefore find that the several members of the Univer-sity personnel and grievance committees here are notsupervisors within the meaning of the Act solely byreason of such membership, and we shall include themin the bargaining unit.In accordance with the above, we find that the fol-lowing unit is appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All full- and regular part-time faculty includingprofessional librarians and research associates, butexcluding all other employees, administrative per-sonnel,deans,associate deans, assistant deans, as-sistants to the deans, support personnel such ascounselors and technicians, the director of con-tinuing education, director and associate directorof the computer center, registrar, research ad-" The delegation by the University to such elected groups of a combina-tion of functions,some of which are, in the typical industrial situation,normally more clearly separated as managerial on the one hand and asrepresentative of employee interests on the other,could raise questions bothas to the validity and continued viability of such structures under our Act,particularly if an exclusive bargaining agent is designatedWe have not beenasked to pass on these lurking issues and,in any event,would not do so inthe context of a representation proceeding Our finding here is limited solelyto the effect of membership on these committees on unit placement andvoting eligibility. ADELPHI UNIVERSITY649ministrator, director of admissions, director of in-tercollegiate athletics, directorand assistant direc-tor of libraries, directors of the school of nursing,director of the children's theater, coaches exceptthose whoare engagedin full- or part-time facultyfunctions, guest lecturers, field instructors in theschool of social work who are paid by outsideagencies,graduate teaching and researchassist-ants, the director of instructional media center,guards, and supervisors within the meaning of theAct.5.Adelphi Universityis in regularfull session fromSeptember until June and, although it may conductsummer sessions,many faculty members do not teachduring the summer. Accordingly, and pursuant to theparties' request, we shall direct that the election be heldat a time between September and June when the Uni-versity is in full session, on a date to be determined bythe Regional Director for Region 29, among the em-ployees in the appropriate unit who are employed dur-ing the payroll period immediately preceding the dateof issuance of the Notice of Election.[Direction of Election32 omitted from publication.]MEMBER KENNEDY, dissenting in part:I disagree with the conclusion of my colleagues as to" In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236,N . L . R B v Wyman-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 29 within 7 days of thethe status of members of the University's personnel andgrievance committees. I would exclude from the unit inwhich the election is directed the members of bothcommittees.As is more fully stated in the majority opinion, the11 faculty members who constitute the personnel com-mittee pass on all matters of tenure, on hiring at orpromotions to associate or full professorship, and ongranting or denying sabbatical leave to faculty mem-bers. The members of the committee would clearly besupervisors under the Act if they exercised their au-thority as individuals. In my view, it makes no differ-ence that they exercise this authority on a collectivebasis through committee decision rather than as in-dividuals. If the committee, when considered as awhole, would satisfy the definition of a "supervisor"under the Act, then a conclusion that each member ofsuch a committee is imbued with some supervisoryauthority is logically sound, and I would so find. Diffu-sion of authority throughout the entire faculty, as in thePostcase, is not analogous to the concentration of thatauthority in an 11-man committee within a faculty of600 members.It seems to me, moreover, that individuals do nothave the right under our statutory scheme to sit on bothsides of the bargaining table in the collective-bargainingprocess. It seems to me that members of the grievancecommittee who hear and recommend the adjustment offaculty grievances by the University should be excludedfrom the bargaining unit.date of issuance of the Notice of Election. The Regional Director shall makethe list available to all parties to the election No extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.